 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      MIGUEL REYES,                                   Case No. 1:19-cv-00155-EPG
 9
                         Plaintiff,                   ORDER GRANTING PLAINTIFF EXTENSION
10
                                                      OF TIME TO SERVE BRIEF
             v.
11
                                                      (ECF NO. 11)
      ANDREW SAUL, Commissioner of Social
12    Security
13                       Defendant.
14          Plaintiff Miguel Reyes and Defendant Andrew Saul, Commissioner of Social Security,
15   filed a stipulation into the record on July 9, 2019, which agrees that Plaintiff shall have a 30-day
16   extension of time, from 07/13/19 to 08/12/2019 for Plaintiff to serve Defendant with its Letter
17   Brief. The parties further stipulate that all other dates in the Scheduling Order (ECF No. 5) will be
18   extended accordingly.
19          Finding good cause for the stipulation, IT IS ORDERED that Plaintiff shall have until
20   08/12/2019 to serve Defendant with its Letter Brief. IT IS FURTHER ORDERED that all
21   remaining deadlines in the Court’s Scheduling Order shall be extended accordingly.
22

23   IT IS SO ORDERED.

24
        Dated:     July 10, 2019                                /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
